 


109 HR 2460 IH: To extend the temporary suspension of duty on certain yarn of carded Kashmir (cashmere).
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2460 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Simmons introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To extend the temporary suspension of duty on certain yarn of carded Kashmir (cashmere). 
 
 
1.Certain yarn of carded Kashmir (cashmere) 
(a)In generalHeading 9902.03.02 of the Harmonized Tariff Schedule of the United States (relating to certain yarn of carded Kashmir (cashmere)) is amended as follows: 
(1)By striking of 6 run or finer (equivalent to 19.35 metric yarn system) and inserting of 19.35 metric yarn count or finer. 
(2)By striking 12/31/2006 and inserting 12/31/2008. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
